Order entered February 20, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01010-CR

                                  DAVID CARY, Appellant

                                                 V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-81636-2011

                                           ORDER
       The Court REINSTATES the appeal.

       On December 3, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On January 27, 2014 and February 12, 2014, court reporter

LaTresta Ginyard filed extension requests without tendering the record. On February 18, 2014,

Ms. Ginyard filed the reporter’s record, without exhibits, and on February 19, 2014, Ms. Ginyard

filed a “Master Chronological Index” that identifies the exhibits that were admitted into

evidence. The Master Chronological Index identifies Volume 11 as the Exhibit Volume, but the

Court has not yet received the exhibit volume.

       Accordingly, we ORDER court reporter LaTresta Ginyard to file, by 5:00 p.m. on

TUESDAY, FEBRUARY 25, 2014, Volume 11 containing all of the exhibits admitted into
evidence during this case. If the exhibit volume is not filed by the date and time specified, the

Court will order that LaTresta Ginyard not sit as a court reporter until she files the exhibits in this

appeal.

          We DENY as moot Ms. Ginyard’s January 27, 2014 and February 12, 2014 extension

requests.

          Appellant’s brief is due within forty-five days of the date of this order.

          We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Raymond Wheless, Presiding Judge, 366th Judicial District Court; LaTresta Ginyard,

court reporter; and to counsel for all parties.

                                                         /s/     LANA MYERS
                                                                 JUSTICE